COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §
                                                                  No. 08-11-00281-CV
IN THE INTEREST                                      §
                                                                     Appeal from the
                                                     §
OF                                                             65th Judicial District Court
                                                     §
                                                                of El Paso County, Texas
M.C., A CHILD.                                       §
                                                                   (TC# 2010CM6361)
                                                     §


                                  MEMORANDUM OPINION

       Pending before the Court is a joint motion to render judgment in accordance with the

agreement entered into by Appellant, J.R.C., and Appellee, the Texas Department of Family and

Protective Services (the Department). See TEX.R.APP.P. 42.1(a)(2). The motion is granted. In

accordance with the joint motion, we reverse the portion of the trial court’s judgment terminating

J.R.C.’s parental rights to M.C. and affirm the portion of the trial court’s judgment appointing

the Department as permanent managing conservator of M.C. The parties additionally request

that we leave intact the judgment terminating the parental rights of M.C.’s mother because she

not appealed the trial court’s judgment. Given that the child’s mother has not appealed, the trial

court’s judgment has become final as to her and our opinion and judgment will have no effect on

the portion of the judgment terminating her parental rights. Finally, we make no order as to costs

because J.R.C. is indigent for purposes of appeal.



                                              GUADALUPE RIVERA, Justice
January 25, 2012

Before McClure, C.J., Rivera, J., and Antcliff, J.